       EXHIBIT B




Case 2:19-cv-01879-LA Filed 12/20/19 Page 1 of 3 Document 1-2
      WTMJ-TV MILWAUKEE         WTMJ-TV MILWAUKEE     W'   : ' •




        TQDAY/S#a



                                                    720 Eost Capitol Drive, Milwaukee, WI 532 1 2-1 371

                        [t

 /
                                   iM


To:            Scott Steele
From:          Janet Hundley
Date:          July 25, .2017
Subject:        Performance Expectations



Dear.Scott,


On May 24, 2017* we .shared with you concerns regarding your interaction with co-workers. Given the
Issues raised, as well as your input to HR, HR became involved and conducted a thorough investigation.
The Investigation is now complete and the findings are that you need to significantly improve your
interactions with co-workers by consciously working on your approach, exercising professional decorum,
and demonstrating discernment and good judgment in a consistent manner.


For example, you must be.self-a ware and understand that when you raise your voice oryell at co-workers
when discussing over-runs, scheduling, time in the editing bay, etc., this contributes to a particularly
unproductive work environment.


On June.2Q, 20-17, you met with HR and Legal when you raised allegations of retaliation. Legal reviewed
your concerns and confirmed with you that there was no retaliation and that your management team is
allowed to manage your performance and behaviors. •


In addition and going, forward, you may not conduct investigations or ask questions related to your
personal development with your co-workers without HR's involvement and taking the lead. You did so
relative to matters that were discussed and this created additional angst and an environment where co
workers were, concerned, guarded, and unwilling to provide honest feedback given concerns about your
reaction.


We applaud your efforts to Improve work relationships and direct you to tap your on-site HR
representative, Cheryl White, to help you circulate and Interpret the results of a 360-assessment. This




        Case 2:19-cv-01879-LA Filed 12/20/19 Page 2 of 3 Document 1-2
                                                                                   whom you work.
will be a more useful way of understanding how your performance impacts those with
                                                                                     occur between co
While this does not preclude you from having informal exchanges that naturally
                                                                               for dischargin g your job
workers, even these interactions must be mutually agreeable and necessary
                                                                                 n with co-workers, etc.
duties. To clarify, any specific feedback regarding your performance, interactio
must include HR's Involvement and guidance.

                                                                         be reminded of the E.W.
Scott, we expect you to demonstrate acceptable professional behavior and
Scripps Code of Conduct, which states In pertinent part:


        Treating Each Other Respectfully
                                                                              dignity and
        Scripps employees are committed to treating each other with courtesy,
                                   s with courtesy and respect Improves the quality ofour
        respect. Treating colleague
                                                                                          ,
        workplace and ensures that we attractpeople with a variety of talents, strengths
        backgrounds and personal characteristics that enhance our success.

                                                                     additional corrective action,
If you continue to have performance problems, you will be subject to
                                                                        to Section 8(A) of your
including but not limited to termination of your employment, pursuant
employment agreement.

Let us know if you have additional questions or concerns,




Jahet Hundley, WTMJ
      Director                     VGei             tr




       Case 2:19-cv-01879-LA Filed 12/20/19 Page 3 of 3 Document 1-2
